DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 25 January 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
Examiner acknowledges the request for an interview in the response filed 25 January 2021, however this is not considered a formal interview request. The Office does not typically conduct interviews to communicate what is recited in an office action. To be considered, interview requests should be made prior to filing a response. See MPEP 713.

Response to Arguments
Regarding claim 1, Applicant argues the interpretation of Stewart’292 “ignores the first arm 60…and the fact that the hook and projection identified are on an entirely different second arm 65”. 
It is unclear what argument Applicant intends with this statement. In particular, element 65 was identified as arm, not element 60. Although element 60 contains a hook at the distal end, this was not mentioned or relied upon in the rejection.  The annotated copy of Figure 40b clearly identified both a hook and projections (elements 76) on a single arm 65. Element 60 is not pertinent to the rejection. 

Applicant argues that arm 60 operates in a different manner than the claimed invention because the arm 60 is not used for engagement with the suture until it is against the hollow tube. This argument is not persuasive because element 60 was not relied upon or mentioned in the rejection. 
Applicant argues that providing arm 65 with a recess would counteract the purpose of projections 76 is not persuasive. The rejection does not suggest modifying Stewart’292’s arm 65 with a recess: The arm already has a recess between the projections 76. Projections and recesses are not mutually exclusive. The existence of a projection in Stewart’292 creates a recessed portion adjacent to the projection. 
Applicant argues Stewart actively grasps the suture with projections 76, while the present invention uses a projection to create a recess that allows the suture to be captured but slidable relative to the hook. These arguments are related to the intended use of the device. Since independent claims 1 and 6 are device claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, Riza teaches the claimed functions, as outlined in the rejection below. The additional element of a projection 76, 
Regarding claim 6, Applicant argues that it’s not clear how Stewart’s arm 65 would rotate without interfering with the arm 60. Stewart was not relied upon to teach this feature. The Office Action cites column 5, lines 53-56 to show that crimp 34 would cause plunger 20 to rotate elements 32 and 36 together as outlined at column 4, lines 45-50. 
Further regarding claim 6, Applicant argues Riza column 4, lines 45-50 would limit rotation. The claim merely requires rotation – not full 360 degree rotation, per se – and the cited passage indicates the plunger and connected elements rotate within recess 15a. 
Regarding arguments that Riza fails to disclose rotation to engage a suture, this is directed toward the intended use of the device. The suture is not part of the invention, nor is the step of rotating the hook member to engage a suture a part of the invention. The device of Riza is capable of performing this function due to the structure discussed above and cited in the Office Action. 
Regarding method claim 11, the claim was amended to recite “such that the suture is captured in a recess formed between the hook and the projection”. This step is not taught by Riza’111 and the device of Stewart fails to show a suture in a recess between the hook and projections. However, upon further search and consideration, a new reference, Heneveld’550 is relied upon to render this limitation obvious. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Riza (US Patent 5,817,111) in view of Stewart et al. (US Patent Application 2014/0012292).
Claim 1: Riza’111 discloses an elongate cannulated tool (25) having a sharpened point (26) at its first (distal) end configured to pierce tissue (column 7, lines 11-13); an elongated hook member (32) positioned within the hollowed centered region of the elongate cannulated tool (25). The hook member includes a hook (46) on an end of the elongate hook member (32) that is positionable proximate the sharpened point (26) of the cannulated tool and can extend outward from the elongate cannulated tool (see Figure 9 or 22). The hook (46) forms a recess of sufficient depth to capture a suture (see Figure 10 or 20-21).  
The elongate hook member (32) is capable of advancing and retracting within the elongate cannulated tool (Figures 1-21). 
Riza’111 discloses a handle (11) positioned opposite to the end with the sharpened point (26) that includes a trigger (20) that advances the hook out of the elongate cannulated tool (25) when moved in a first (distal) direction and retracts the hook (46) into the hollowed portion of the elongate cannulated tool (25) when moved in a second (proximal) direction (column 6, lines 29-45). 
In Figures 19-23, Riza’111 teaches the device has a first locking position wherein the device is capable of capturing a suture such that the suture is slidable relative to the 
Additionally, these locking configurations are dependent on the size/width of the suture, which is not a positively recited element of the invention.  The device of Riza’111 in Figures 8-10 is capable of holding a suture in these locking configurations depending on the size (i.e. width) and/or configuration (i.e. doubled back on itself) of the suture. Riza’111 can read on these limitations without actually disclosing the specific configuration of the grasper relative to the suture because the suture is not recited as part of the invention. 
Riza’111 fails to disclose the elongate hook member includes a projection spaced longitudinally from the hook a distance away from the first (distal) end. 
Stewart’292 is directed towards a device (Figure 40a) for grasping a suture (S). Like Riza’111, the suture grasping tool has an elongate cannulated tool (10) with a sharp tip (22; paragraph [0106]). An elongate hook member (65 with hook 76; see annotated copy of Figure 40a below) is positionable proximate to the sharp tip of the cannulated tool (10) (Figure 40a). Stewart’292 teaches providing the hook member with a projection (76; see annotated copy of Figure 40a below) spaced longitudinally from the hook a distance from the first end (Figure 40a). Stewart’292 teaches the projection provides more friction to facilitate manipulation of the suture and allow the user with an enhanced ability to grip the suture (paragraph [128]). It would have been obvious to one 

    PNG
    media_image1.png
    449
    684
    media_image1.png
    Greyscale

Claim 5: Riza'111's hook includes a recess of sufficient depth to receive a #2 suture (Figure 10). 
Claim 7: Riza’111 teaches the elongate hook member (32) at the distal end curves in a direction away from the axis of the sharpened point (26) when the hook member is advanced out of the first (distal) end of the elongate cannulated tool (25) (Figure 4). 
Claim 9: Riza’111 teaches the elongate cannulated tool (25) is metallic (column 5, line 20), but fails to specifically disclose the elongate cannulated tool comprises stainless steel. 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to make the elongate cannulated tool out of stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 6: Riza’111 discloses an elongate cannulated tool (25) having a sharpened point (26) at its first (distal) end configured to pierce tissue (column 7, lines 11-13); an elongated hook member (32) positioned within the hollowed centered region of the elongate cannulated tool (25). The hook member includes a hook (46) on an end of the elongate hook member (32) that is positionable proximate the sharpened point (26) of the cannulated tool and can extend outward from the elongate cannulated tool (see Figure 9). The hook (46) forms a recess of sufficient depth to capture a suture (see Figure 10).  
The elongate hook member (32) is capable of advancing and retracting within the elongate cannulated tool (Figures 1-10). 
Riza’111 discloses a handle (11) positioned opposite to the end with the sharpened point (26) that includes a trigger (20) that advances the hook out of the elongate cannulated tool (25) when moved in a first (distal) direction and retracts the hook (46) into the hollowed portion of the elongate cannulated tool (25) when moved in a second (proximal) direction (column 6, lines 29-45). 
Riza’111’s hook member (32) is rotatable within the elongate cannulated tool (column 4, lines 45-50 and column 5, lines 53-56). This rotation may be performed to capture a suture. 
Riza’111 fails to disclose the elongate hook member includes a projection spaced longitudinally from the hook a distance away from the first (distal) end. 
. 
Claims 11, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riza’111 in view of Heneveld (US Patent Application 2015/0025550). 
Claim 11: Riza’111 teaches a method that includes inserting the first (distal) end of an elongate cannulated tool (25’’) into an incision proximate a suture (column 6, lines 53-54); advancing an elongate hook member (32) through a hollowed center region of the elongate cannulated tool (25’’) such that a hook (46) of the elongate hook member (32) advances out of the first (distal) end of the elongate cannulated tool (25’’) (column 6, lines 57-64); engaging the hook with a suture (48) so the suture is captured in a recess formed by the hook (column 6, lines 65-67), holding the suture in a position where the suture can slide relative to the hook but not escape the hook (Figure 21; 
Riza’111 fails to disclose the elongate hook member includes a projection such that the suture is captured in a recess between the hook and the projection. 
Heneveld’550 is directed towards a device (10) for grasping a suture (50). Like Riza’111, the suture grasping tool has an elongate cannulated tool (40) with a sharp tip (42; paragraph [0066]). An elongate hook member (30 with hook 36; paragraph [0073] teaches element 36 can be straight or curved) is positionable proximate to the sharp tip of the cannulated tool (10) (Figures 3a-ed). Heneveld’550 teaches providing the hook member with a projection (38) to create a recess (32) for holding the suture (paragraph [0067]). Heneveld’550’s suture (50) is captured between the hook (32) and the projection (38) (Figures 3a-3d). Heneveld’550 teaches the recess provides a place to capture and seat a suture.  It would have been obvious to one of ordinary skill in the art to modify the elongate hook taught by Riza’111 with a projection, as taught by Heneveld’550, in order to provide the stated advantages. 
	Claims 13, 14: Riza’111 teaches locking the suture (48) such that it cannot escape or slide relative to the hook (Figure 20; column 9, lines 50-62). Riza’111 teaches this is done by retracting the hook to the entrance of the hollowed center region of the elongate cannulated tool (25’’) so the suture is placed in compression between the hook and the elongate cannulated tool (column 9, lines 50-62). 

Claim 17: Riza’111 fails to specifically disclose the suture's (48) size and specifically does not disclose it is a #1 or #2 size suture. 
	As of the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to perform the method of Riza’111 with a #1 or #2 suture because Applicant has not disclosed that this particular size provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Riza’111’s method, and applicant’s invention, to perform equally well with either the suture taught by Riza’111 or the claimed #1 or #2 suture because the sutures in both methods are used for the same function of closing tissue. 
Claim 18: Riza’111 discloses disengaging the hook from the suture after the suture has been moved to the desired position (column 7, lines 18-20). 
Claim 20: In Riza’111, elongate hook member (32) at the distal end curves in a direction away from the axis of the elongate cannulated tool (25) when the hook member is advanced out of the first (distal) end of the elongate cannulated tool (25) (Figure 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Riza’111 in view of Heneveld’550, as applied to claim 11, further in view of Wortrich (US Patent 5,364,365). 
	Claim 19: Riza’111, as modified, teaches the limitations of claim 19, including that the elongate cannulated tool (25) has a sharp tip (26); however Riza'111 fails to disclose using this sharp tip to cut tissue. 
	Like Riza’111, Wortrich’365’s device has an elongated cannulated tool (12) with a sharp tip (14) and a hook member (68) that is positioned within the hollowed center region of the elongate cannulated tool. 
Wortrich’365 discloses the hook member (68) is used to grip sutures during surgery (column 6, lines 1-15). Additionally, Worthrich’365 teaches this the sharp tip (14) is used to cut tissue (column 7, lines 33-36). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Riza'111 by using the sharp tip to cut tissue, as taught by Wortrich'365, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        28 January 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771